Case 16-43213       Doc 57   Filed 06/26/19     Entered 06/26/19 15:15:46     Main Document
                                              Pg 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


 In The Matter Of:                              )
                                                )    Case Number 16-43213-659
 Pamela Alisah Covington                        )
                                                )
                                                )    Chapter 13
     Debtor,                                    )
                                                )
 Home Point Financial Corporation               )
                                                )
     Creditor,                                  )
                                                )

      RESPONSE TO OBJECTION TO CLAIM 1, OF HOME POINT FINANCIAL,
                  FILED BY THE CHAPTER 13 TRUSTEE

       COMES NOW Creditor, Home Point Financial Corporation (“Home Point”) by and

 through its attorney of record, responds to the Objection to Home Point Financial

 Corporation’s Proof of Claim filed by the Chapter 13 Trustee as follows:

       1.        Creditor denies the allegations of Paragraph 1.

       2.        On February 29, 2019, Trustee’s motion to dismiss Debtor’s case for
 failure to turnover tax refunds was granted. See Docket Entry 39.

       3.        This order was served to Home Point and therefore they believed they

 were no longer entitled to repayment by the Chapter 13 Trustee, and that no bankruptcy

 existed.

       4.        On March 1, 2019, Debtor filed a motion to set aside the order dismissing
 her case. See Docket entry 41.

       5.        On March 8, 2019, the Trustee filed an objection to the motion to set

 aside, and on March 26, 2019, an order denying Debtor’s motion to set aside was
 entered. See Docket Entries 42 and 43.




                                           1                                MS 173876.355912 BK
Case 16-43213    Doc 57    Filed 06/26/19     Entered 06/26/19 15:15:46     Main Document
                                            Pg 2 of 3



       6.     This further enforced Home Point’s belief that they were not entitled to

 payment by the Chapter 13 Trustee and no bankruptcy existed.

       7.     On April 17. 2019. Debtor filed a motion to reconsider and this motion was
 subsequently granted, reinstating Debtor’s case. See Docket Entries 46 and 52.

       8.     However, in the interim, before Debtor’s case was reinstated, Home Point

 returned funds that they did not think they were entitled to, to the Trustee, and the
 Trustee filed objections to their claim on March 27, 2019 and April 18, 2019. See Docket

 Entries 44 and 47.

       9.     It should be noted that the March 27, 2019, objection to claim was
 subsequently withdrawn by the Trustee on May 9, 2019. See Docket Entry 50.

       10.    Moving forward, Home Point should now accept payments as they

 understand that the Debtor’s case has been reinstated.

       WHEREFORE, Creditor requests that the Court overrule the objection filed by

 the Chapter 13 Trustee and issue an Order allowing said claim as filed and for such

 other and further orders as the Court deems just and proper.

       June 26, 2019

                                             Respectfully Submitted,
                                             Millsap & Singer, LLC

                                             /s/ Christopher D. Lee
                                             Cynthia M. Kern Woolverton, #47698, #47698MO
                                             Stewart C. Bogart, #67956, #67956MO
                                             Muhammad Esa Ahmed, #70619, #70619MO
                                             Holli E. Dethrow, #70649, #70649MO
                                             Christopher D. Lee, #63024, #63024MO
                                             Attorneys for Movant
                                             612 Spirit Drive
                                             St. Louis, MO
                                             Telephone: (636) 537-0110
                                             Facsimile: (636) 537-0067
                                             bkty@msfirm.com

                                             Attorneys for Home Point Financial Corporation



                                         2                                MS 173876.355912 BK
Case 16-43213      Doc 57    Filed 06/26/19     Entered 06/26/19 15:15:46      Main Document
                                              Pg 3 of 3


                                CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing document was filed
 electronically on June 26, 2019, with the United States Bankruptcy Court, and has been
 served on the parties in interest via e-mail by the Court pursuant to CM/ECF as set out
 on the Notice of Electronic filing as issued by the Court or in the alternative has been
 served by depositing a true and correct copy of same enclosed in a postage prepaid,
 properly addressed envelope, in a post office official depository under the exclusive
 care and custody of the United States Postal Service within the state of Missouri on
 those parties directed by the Court on the Notice of Electronic Filing issued by the Court
 as required by the Federal Rules of Bankruptcy Procedure and the Local Rules of the
 United States Bankruptcy Court.

                                              /s/ Christopher D. Lee



 Electronic Mail Notice List

 The following is the list of attorneys who are currently on the list to receive e-mail
 notices for this case.

        Sandra Moore-Dyson

        Diana S. Daugherty

        Office of the United States Trustee


 Manual Notice List

 The following is a list of parties who are not on the list to receive e-mail notices for this
 case (who therefore require manual noticing).

        Pamela Alisah Covington
        11551 Criterion
        Saint Louis, MO 63138




                                            3                               MS 173876.355912 BK
